Title: To Thomas Jefferson from Benjamin Rush, 12 March 1803
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir, 
            Philadelphia March 12th 1803
          
          The Solicitude I felt upon the account of your health, excited by your letter of last summer, is in a great measure removed by the history you have given me of your disease in your favor of the 28th. of February. Chronic diseases even in persons in the decline of life, are far from being incurable, and I have great pleasure in assuring you that complaints of the bowels such as you have described yours to be, have very generally yeilded to medicine under my care, and that too in some instances in Old People.—The Remedies which appear to me proper in your case are
          1 A Diet consisting chiefly of solid Aliment, taken at short intervals. The Stomach should never be full, nor empty. Like a School boy when idle, it does mischief to itself, or to parts connected with it. Fish, and every other Article of food that disagrees with your bowels should be avoided. The most inoffensive vegatable that you can take with animal food, is the potatoe. Biscuit, or toasted bread or boiled rice should be taken when convenient, with all your meals. Sherry wine, or madeira when pure and old, may be taken in moderation alone, or with water daily. Port wine may be taken occasionally, but it is too gouty for habitual Use.
          2 The utmost care should be taken to promote a constant determination of the powers of the System, externally, and of the discharges, thro the skin which are natural to it. Perspiration is an excretion of the first necessity to health and life. The means of promoting and encreasing it in your case should be the warm Bath in cool weather, and the cold Bath in Summer. The best time of using them is about 12 or 1 oClock. The System bears them best at those hours. With the warm and cold Baths, flannel should be worn next to your Skin, and uncommon pains should be taken to keep your feet constantly warm. They are the avenues of half the paroxyisms of all chronic diseases when cold. It will be the more necessary to promote warmth & vigor in your feet, as the disease in your bowels is probably the effect of a feeble, misplaced Gout.
          3 Gentle exercise should be used at those times when you feel least of your disease. When your bowels are much excited, rest should be indulged. Riding on horseback should be preferred to walking or riding in a Carriage. Avoid exercise of every kind before breakfast, in damp weather, and after Sunset. Your custom I recollect formerly was to breakfast as soon as you left your bed. That custom is now more necessary than ever to your health. Carefully avoid fatigue of body & mind from all its causes. Late hours, and midnight studies & business should likewise be avoided. It will be unsafe for you to sit up later than 1 oClock.
          4 To releive the Diarrhœa when troublesome, Laudanum should be taken in small doses during the day, and in larger doses at bedtime so as to prevent your being obliged to rise in the night. I have seen the happiest effects from a Syrup prepared in the following manner. Take of the powder of Oak Galls six drachms & Cinnamon two drachms. Boil them in a pint of water to half a pint,—then strain them, and add to the liquor half a pint of Brandy, and as much loaf Sugar as will make them over a slow fire into a Syrup of which take a tablespoonful, or more three times a day.—Pepper mint tea may be taken occasionally with both the above remedies for paroxysms of your disease. In cases of severe pain, an injection composed of forty drops of Laudanum mixed with a tablespoonful of Starch and half a pint of water will give ease. The Laudanum when thus received into the System, seldom affects the stomach with sickness, or the head with pain afterwards.—
          5 If the above Remedies do not releive you, Blisters should be applied occasionally, & alternately to your wrists and ankles. Such is the Sympathy between the skin & bowels, that the irritation of the Blisters on the Skin suspend all morbid action in the bowels. In the mean while astringent medicines act with double, or perhaps quadruple force upon them.
          6 If the Blisters in addition to the other Remedies that have been mentioned do not cure you, recourse must be had to as much mercury, either used internally combined with opium, or externally in an Ointment, as will excite a gentle salivation. This remedy is a radical One. I have not often been obliged to resort to it in obstinate Diarrhœas,—but when I have, it has seldom failed of performing an effectual, and permanent cure.—
          To encourage you to expect releif from your present disease, I could furnish you with many histories of the efficacy of each of the above Remedies. I shall mention the effects of but One of them. The Revd: Dr Ewing late Provost of our University was cured of a Diarrhœa of several years continuance in the 66th: year of his age by the Use of the Cold Bath.
          
          I have been much struck in Observing how seldom a diarrhœa (where the stomach is unimpaired) shortens the duration of human life. The late Wm Smith of New York Afterwards chief Justice of Canada, was affected with it for fifteen years in the middle stage of his life, and General Gates (now between 70, & 80 years of age) was seldom free from it during our revolutionary War, and I beleive for some years afterwards.—
          I beg you would continue to command my Advice in your case. All your communications upon it, shall be confined to myself.
          I shall expect to see Mr Lewis in Philadelphia, and shall not fail of furnishing him with a number of questions, calculated to encrease our knowledge of Subjects connected with medicine.
          The Venerable Dr Priestley is now, we fear upon his last visit to our city. His health & strength have declined sensibly within the two last years, but his Spirits are unimpaired, or rather improved, and his conversation is as instructive & delightful as ever. The Philosophical Society did homage to his genius, and character a few days ago by giving him a public dinner. The toasts will be published shortly. They were confined wholly to philosophical characters and Institutions.—
          Have you seen Acerbi’s travels into Sweden, Finland, and Lapland? They are more interesting than any work of that kind yet published, inasmuch as they embrace both science & literature. The author is an Italian, but he writes in an elegant English Stile.—
          I return Latude with many thanks. It is I find an abridgement only of a large work in which is contained an account of a hospital of deranged people with whom he lived for some time after he left the Bastile.
          I have only to add a single thought foreign to the Subjects of this letter, & that is, fatal as has been the issue of the Struggle for Republicanism in Europe, and precarious as the tenure may be by which we hold our excellent republican form of government, I still continue in my abstracted situation, and private pursuits in life, to admire and prefer it to all Others, as most consistent with the rational nature, and the moral and religious obligations of man.
          With the most cordial Wishes for your health and every blessing that can be connected with it in public and private life, I am Dear Sir your sincere old friend
          
            Benjn: Rush
          
          
            PS: I recollect you were in the practice formerly of washing your feet every morning in cold water in cold weather. It is possible that practice so salutary in early and middle life, may not accord with your present age. The bowels sympathize with the feet above any other external part of the body, and suffer in a peculiar manner from the effects of Cold upon them. As warm and cold water produce the same Ultimate effects upon the feet;—suppose you substitute the former, to the latter hereafter in the Winter Months. The warm water acts as a direct stimulant while the cold water produces Action, and warmth indirectly only, After first inducing weakness and cold in the parts to which it is applied. The action and warmth are induced only by reaction, and when the energy of the feet is not sufficient for that purpose (as is sometime the case in the decline of life) the cold water may do harm. The whole System will often react against Cold, when a part of it, especially a part remote from the heart & brain will not.—Hence a general cold bath will sometimes be inoffensive, & even Useful, when a partial one will be hurtful.
            Should you conclude to Use the Cold Bath in summer begin with water at 90°: or 85° and let its heat descend gradually to 55°: or 60°:
          
        